OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on April 4, 1956, under the name William Charles Hunter.
The referee sustained all of the charges of misconduct, including neglecting the settlement of several estate matters in which he was retained; misrepresenting the status of these matters to his clients; after being retained in a personal injury matter, failing to commence an action and allowing the Statute of Limitations to expire; and failing to co-operate with the Grievance Committee in its investigation.
*91The petitioner has moved to confirm the referee’s report, and the respondent has cross-moved to confirm in part and disaffirm in part the said report.
After reviewing all of the evidence, we are in full agreement with the report of the referee. The respondent is guilty of the misconduct alleged and the petitioner’s motion to confirm the report of the referee is granted. The respondent’s cross motion is denied to the extent that it seeks to disaffirm said report.
In determining the appropriate measure of discipline to be imposed, we are mindful of the mitigating circumstances raised by the respondent.
Accordingly, the respondent should be, and he hereby is, suspended from the practice of law for a period of one year commencing July 1, 1982, and until further order of this court.
Mollen, P. J., Damiani, Titone, Lazer and Gibbons, JJ., concur.